                               CLERK’S NOTICE
                          re: Zoom Webinar Information
                               VirtualCourtroom201

When:          September 16, 2020 @ 2:00 PM Pacific Time (US and Canada)
Topic:         Ch. 7/11 Law and Motions
Attire:        Business Casual

Please click the link below to join the webinar:
https://www.zoomgov.com/j/1602343838?pwd=UWZQb0lwb0V4MURTK29MRGlrQ3Fhdz09
Passcode: 749309

REQUIRED:         Your full name and case #(s) MUST be displayed as follows or you WILL
NOT be permitted to appear. EXAMPLE: John/Jane Do - #20-12345

Parties appearing via dial in WILL NOT be able to speak or be seen!

iPhone one-tap :         US: +16692545252,,1602343838#,,,,,,0#,,749309# or
+16468287666,,1602343838#,,,,,,0#,,749309#
Or Telephone:     Dial(for higher quality, dial a number based on your current location):
     US: +1 669 254 5252 or +1 646 828 7666
Webinar ID: 160 234 3838
Passcode: 749309
  International numbers available: https://www.zoomgov.com/u/ad4c4c5yh

Important Notice to the Media and Public
Persons granted remote access to hearings and other proceedings held before the Court via Zoom
or any other communication service are reminded that recording, photographing, rebroadcasting
or retransmission of such proceedings (including streaming, screenshots or any other audio or
video reproduction) is absolutely prohibited by policy of the Judicial Conference of the United
States.

A violation of these prohibitions is subject to sanctions, including but not limited to removal of
court‐issued media credentials, restricted access to future hearings, or any other sanctions
deemed necessary by the Court. *Please see https://www.cand.uscourts.gov/zoom/ for
information on preparing for and participating in a Zoom Webinar. Counsel are instructed to
familiarize themselves with and practice Zoom Webinar functions, and to test their internet,
video, and audio capabilities prior to
the hearing.

*Third Amended General Order 38: Matters Pending in The Northern District of California In
Re: Covid-19 Public Health Emergency, at paragraph 4; United States District Court, Northern
District of California General Order 58, at paragraph III



Case: 20-40990       Doc# 84     Filed: 09/14/20     Entered: 09/14/20 09:32:32        Page 1 of 1
